           Case 1:20-cr-00579-RA Document 36 Filed 08/04/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/4/2021


 UNITED STATES OF AMERICA,
                                                                  No. 20-CR-579
               v.
                                                                      ORDER
 SAWTANTER DHALIWAL,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A conference is scheduled for August 6, 2021 at 11:00 a.m. To access the

proceeding, use the following dial-in information:

Dial-In Number: 888-363-4749

Access Code: 1015508

SO ORDERED.

Dated:     August 4, 2021
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
